      Case 3:20-cv-01722-N Document 17 Filed 03/08/21                 Page 1 of 2 PageID 46



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                   DALLAS DIVISION

 MARY J. WALKER,

       Plaintiff,
                                                         Case No. 3:20-CV-01722-N
 v.

 METHODIST HOSPITALS OF DALLAS,

       Defendant.

      PLAINTIFF and DEFENDANT’S MOTION TO EXTEND TIME TO COMPLETE
                                MEDIATION

      NOW COME Plaintiff, MARY J. WALKER, by and through her undersigned counsel, and

Defendant, METHODIST HOSPITALS OF DALLAS, by and through their undersigned counsel,

moving this Honorable Court to extend the deadline to complete mediation, and in support thereof,

stating as follows:

      1. Plaintiff filed her Complaint against Defendant on June 30, 2020 [Dkt. 1].

      2. On August 14, 20201 this honorable court issued a Scheduling Order stating mediation

must be completed by March 12, 2021. [Dkt. 13].

      3. Plaintiff and Defendant are in the process of completing discovery.

      4. Defendant’s deposition has been noticed for May 6, 2021.

      5. The parties are hereby requesting an extension of 60 days to complete mediation.

      6. The relief sought herein is sought in good faith and will not prejudice any parties.

      7. The parties firmly believe mediation will provide an opportunity for a settlement to be

reached.




                                                   1
    Case 3:20-cv-01722-N Document 17 Filed 03/08/21                 Page 2 of 2 PageID 47



   WHEREFORE, Plaintiff and Defendant respectfully request the Court to enter an

order rescheduling the deadline to complete mediation to Tuesday, May 11, 2021 and grant such

other relief as the Court deems appropriate.



Date: March 8, 2021                                Respectfully submitted,

                                                   /s/ Victor T. Metroff
                                                   Victor T. Metroff, Esq.
                                                   Mohammed O. Badwan, Esq.
                                                   Sulaiman Law Group, Ltd.
                                                   2500 S. Highland Ave, Suite 200
                                                   Lombard, IL 60148
                                                   Telephone: (630) 575-8181
                                                   Facsimile: (630) 575-8188
                                                   vmetroff@sulaimanlaw.com
                                                   mbadwan@sulaimanlaw.com
                                                   Counsel for Plaintiff

                                                   /s/ Christopher L. Chauvin
                                                   Christopher L. Chauvin
                                                   Thompson Knight
                                                   One Harts Plaza, 1722 Routh Street
                                                   Suite 1500
                                                   Dallas, TX 75201
                                                   Telephone: (214) 969-1662
                                                   Facsimile: (214) 880-3385
                                                   Chris.chauvin@tklaw.com


                                CERTIFICATE OF SERVICE


        I, Victor T. Metroff, an attorney, certify that on March 8, 2021, the foregoing document
was filed electronically using the Court’s CM/ECF system, which will accomplish service on all
counsel of record.
                                                     /s/ Victor T. Metroff




                                               2
